                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

    UNITED STATES OF AMERICA           §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:08-CV-202
                                       §
 5.70 ACRES OF LAND, MORE OR           §
 LESS, SITUATED IN STARR COUNTY,       §
 TEXAS; AND PABLO A. RAMIREZ, INC., §
 ET AL.,                               §
                                       §
                    Defendant.         §
____________________________________________________________________________

       UNITED STATES’ RESPONSE TO THE DISTRICT COURT’S ORDER
                         FOR A CASE STATUS UPDATE
_____________________________________________________________________________

           COMES NOW the United States of America (hereinafter “United States”), in response to

the District Court’s Order dated October 26, 2018, and informs the Court on the status of this case:

           On January 19, 2018, the undersigned Assistant United States Attorney and United States

Customs and Border Protection visited the property acquired by the United States in this

condemnation action in an effort to reengage in settlement negotiations. A few months later, the

United States determined Defendant’s property would likely be impacted by future acquisitions

given the additional funds appropriated by Congress for border security infrastructure in Starr

County, Texas, for fiscal year 2018.

           Defense counsel has a pending Motion to Withdraw, 1 and therefore settlement negotiations

have stalled. Once the Court rules on the Motion to Withdraw, Defendant obtains new counsel,

and the new fiscal year 2018 acquisitions are identified, the parties would need a scheduling order.



1
    Dkt. No. 22.
                                               Page 1 of 2
                                                    Respectfully submitted,

                                                    RYAN K. PATRICK
                                                    United States Attorney
                                                    Southern District of Texas

                                            By:     s/ Megan Eyes ________________
                                                    MEGAN EYES
                                                    Assistant United States Attorney
                                                    Southern District of Texas No. 3135118
                                                    Florida Bar No. 0105888
                                                    1701 W. Bus. Highway 83, Suite 600
                                                    McAllen, TX 78501
                                                    Telephone: (956) 618-8010
                                                    Facsimile: (956) 618-8016
                                                    E-mail: Megan.Eyes@usdoj.gov




                               CERTIFICATE OF SERVICE

       I certify that on December 7, 2018, a copy of the foregoing status update has been

electronically filed on the CM/ECF system, which will automatically serve a Notice of Electronic

Filing on counsel of record.

                                            By:     s/ Megan Eyes
                                                    MEGAN EYES
                                                    Assistant United States Attorney




                                           Page 2 of 2
